                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION

UNITED STATES OF AMERICA,                         )
                                                  )
                         Plaintiff,               )
                                                  )
v.                                                ) Case No. 19-00029-01-CR-W-BCW
                                                  )
WILLIE LEWIS BRAISON,                             )
                                                  )
                         Defendant.               )


                                      MOTION FOR CONTINUANCE
                                         WITH SUGGESTIONS


        COMES NOW the defendant, Willie Lewis Braison, by and through his counsel, William J.

Raymond, Assistant Federal Public Defender for the Western District of Missouri, in accordance with Rule

47, Fed. R. Crim. P., and Rule 7.1 (b) and (c) of the Local Rules of Procedure for the United States District

Court for the Western District of Missouri, and moves this Court, pursuant to 18 U.S.C. §3161(h)(7)(A)

and (B), to remove this case from the Accelerated Joint Criminal Trial Docket scheduled to commence

March 25, 2019 and to move it the Accelerated Joint Criminal Trial Docket scheduled to commence on

February, 2020.


                  SUGGESTIONS IN SUPPORT OF MOTION FOR CONTINUANCE


        1.        On January 17, 2019, defendant was charged by criminal complaint with violations

of 21 U.S.C. §§ 841(a)(1) and (b)(1)(A), Possession with Intent to Distribute methamphetamine.

On January 25, 2019, defendant was charged by indictment with violations 21 U.S.C.§§841(a)(1)

and (b)(1)(A), Possession with Intent to Distribute Methamphetamines; 21 U.S.C. §§841(a)(1) and

(b)(1)(A), Possession with Intent to Distribute Heroin.

        2.        On January 17, 2019, the office of the Federal Public Defender was appointed to




             Case 4:19-cr-00029-BCW Document 16 Filed 03/04/19 Page 1 of 3
represent defendant.

        3.       Undersigned counsel needs additional time to review and discuss discovery with

defendant.

        4.       William Alford, Assistant United States Attorney, has indicated that he has no objection to

this continuance request.


        5.     This continuance is sought not for purpose of dilatory delay, but is sought in truth and fact

that the defendant may be afforded due process of law under the Fifth Amendment to the United States

Constitution. In accordance with 18 U.S.C. §3161(h)(7)(A) and (B)(iv), it is submitted that the above-stated

reasons for a continuance outweigh the best interests of the public and the defendant to a speedy trial, which

is required by 18 U.S.C. §3161(c)(1).


        6.     Under the provisions of 18 U.S.C. §3161(h)(7)(A) the period of time until the next criminal

trial docket should be excluded in computing the period of time in which the defendant should be brought

to trial under the provisions of the Speedy Trial Act.


        WHEREFORE, the defendant, Willie Lewis Braison, respectfully requests this Court, pursuant to

18 U.S.C. §3161(h)(7)(A) and (B), to remove this case from the Accelerated Joint Criminal Trial Docket

scheduled to commence March 25, 2019 and to move it the Accelerated Joint Criminal Trial Docket

scheduled to commence on February, 2020.


                                                             Respectfully submitted,

                                                             /s/ William J. Raymond
                                                             WILLIAM J. RAYMOND
                                                             Assistant Federal Public Defender
                                                             818 Grand, Suite 300
                                                             Kansas City, MO 64106
                                                             (816) 471-8282
                                                             COUNSEL FOR DEFENDANT




                                                         2

             Case 4:19-cr-00029-BCW Document 16 Filed 03/04/19 Page 2 of 3
                               CERTIFICATE OF SERVICE
       In accordance with Rule 49(a), (b) and (d), Fed. R. Crim. P., and Rule 5(b), Fed. R. Civ.

P., it is hereby CERTIFIED that the foregoing motion was electronically filed on this 4th day of

March, 2019, and that a copy was sent to all attorneys of record, pursuant to the Electronic Case

Filing system.

                                                      /s/ William J. Raymond
                                                         William J. Raymond




                                               3

         Case 4:19-cr-00029-BCW Document 16 Filed 03/04/19 Page 3 of 3
